In a coram nobis proceeding, defendant appeals from an order of the Supreme Count, Kings Comity, dated August 27, 1964, which denied without a hearing Ms application to vacate a judgment of the former County Count, Bangs County, rendered December 1, 1953 after a jury trial, convicting Mm of forgery in the second degree and petit larceny, and imposing sentence. Order affirmed. We have not reached or determined any questions raised by defendant’s present contention on this appeal that his assigned counsel at sentencing promised to file a notice of appeal, since that contention *682was not made in the court below. It may be noted, however, that even if such a promise had been made and thereafter breached, it would not ■ be sufficient ground to vacate the judgment (People v. Márchese, 14 N Y 2d 695, .afig. 19 A D 2d 728; People v. Hling, 14 N Y 2d 571, affg. 19 A D 2d 750). Christ, Acting P. J., Brennan, Hill, Hopkins and Benjamin, JJ., concur.